EA        ORNEY         GENE-
                         OF   TEXAS



                        January 29, 1962

3::~oxble Charles L. Dlcrris       Opinion No. W.4-1250
~TxezutiveDirector
(VeteransAffafrs Commission        Re:   Questions relative to the
Austin, Texas                            legality of personnel of
                                         the Veterans' Affairs Com-
                                         miss-ionworking in c,onjunc-
                                         tion with the nationally
                                         chartered service organi-
                                         zations in carrying out
                                         the mandates of House Bill
                                         18, Acts of the 50th Leg-
                                         islature, 19'17,Chapter
Dear Mr. Morris:                         363, page 728.

          You have requested an opinion from this office in
regard to the legality of personnel of the Veterans' Affairs
:Co!Lmission
           working in conjunction with certain nationally chart-
ered veterans service organizations in carrying out the man-
dates of Eouse Bill 18, Acts of the 50th Legislature, 1547,
Chapter 353, page 728, the same being codified as Article
5798a-4, Vernon's Civil Statutes.
            You mention in connection with the questions posed
that:
          "Due to the fact that all veterans' claims
     are adjudicated at the five regional offices of
     the Veterans Administration in Texas, it is
     necessary that a major part of the personnel of
     this Commission be c.oncentratedat these points.
     Also, since the inc,eptionof the Commission, the
     three major Nationally Chartered Service Organi-
     zations have maintained representatives at these
     fi:;eRegional Offices to assist with the worlc-
     load of the respective regional areas.
             "As these organizations only furnish Claims
        ~s~ecialiststo assist in the accumulated workload,
        ~Z~Y
        .r find that it is impossible to properly utilize
        the services of these specialists without personnel
        of this Commission assisting them in individual
        claims, by typing necessary communications to the
        claimant and to the Veterans Administration, in
        obtai?Lng the benefits for which the veteran has
        as>lied.
Honorable Charles I,.Morris, page 2 (WW-1250)

          '!Therelationship of this Commission with
     the three nationally chartered veterans service
     organizations falls into two categories:
         (1) Personnel of this Commission is au-
    thorized, through accreditation by a veterans
    organization and the Veterans Administration,
    to handle claims in which such organization
    holds power of attorney. This category effects
    a working relationship that makes it necessary
    for personnel of the Veterans Affairs Commis-
    sion and representatives of the veterans organ-
    izations, to work on the same claims, which
    results in an association for mutual advantage
    to the veteran or his survivor.

         (2)  personnel of this Commission is not
    authorized by the organization to handle claims
    in which such veterans organization holds power
    of attorney. Under the law, personnel of the
    Commission is not allowed to handle such cases
    where accreditation by the Veterans Organization
    has not been granted, and there is no concentra-
    tion of effort on individual cases."
          Under the circumstances set forth heretofore, you
have posed the question of whether in the discharge of its
legal responsibilities to the veterans of the State of Texas,
the Veterans' Affairs Commission is in contravention of Sec-
tion 5 of Article XVI of the Constitution of Texas or Section
51 of Article III of the Constitution of Texas, If Veterans'
Affairs Commission employees cooperate with the claims spe-
cialists of the nationally chartered veterans service organ-
izations by furnishing them with stenographic assistance in
filing and development of claims of Texas veterans, Iwithnc
expenditure for private, individual or organizational pur-
poses, but merely to the benefit of the veteran, his depend-
ents or survivors, in providing the services outlined in
categories (1) and (2) heretofore quoted.
          Section 3 of Article 5798a-4, Vernon's Civil Stat-
utes, provides in part that it shall be the duty of the Vet-
erans' Affairs Commission to:
          11
           . . .
         "(b) Assist veterans and their families
    and dependents in presentation, proof and
    establishment of suc,hclaims, privileges,
    rights and other benefits as they may have
    under Federal, State or Local Laws;
Honorable Charles L. Morris, page 3 (WW-1250)

         (c) Co-operate with all national, state
    and local governmental and Erlvate agencies
    securing services or any benefits to veterans,
    their families and dependents: . . ." (Emphasis
    added)
          The pertinent portion of Section 6 of Article XVI
of the Constitution of Texas is set forth as follows:
          "No appropriation for private or individual
    purposes  shall be made. . . .'
          The pertinent portion of Section 51 of Article III
of the Constitution of Texas is set forth as follows:
         "The Legislature shall have no power to
    make any grant or authorize the making of any
    grant of public moneys to any individual,
    association of,,individuals,municipal or other
    corporations whatsoever; . . .'
          Pursuant to the provisions of Article 5798a-&, the
Veterans' Affairs Commission is charged, along with certain
other duties, with the responsibility of assisting veterans
and their families and dependents in the presentation, proof
and establishment of claims, rights, privileges or benefits
under federal, state, or local laws. To aid in carrying out
this responsibility the Veterans* Affairs Commission has been
 iven the authority, pursuant to Section 3(c) of Article %‘98a-
$ to cooperate with all national, state and local governmental
a;d private agencies who are also engaged in securing services
or benefits for veterans, thelr families and dependents.

          In actual operation, the majority of the claims by
veterans, their families or dependents are processed or ad-
judicated at the five regional offices of the Veterans Admin-
istration in Texas. Consequently, a large portion of per-
sonnel of the Veterans' Affairs Commission, such as assistant
service officers and clerical personnel, are concentrated at
these regional offices of the Veterans Administration. The
various nationally chartered veteran services organizations
will normally also have claim specialists located at these
regional offices of the Veterans Administration and their
function is identical to that of Veterans Affairs Commission--
namely, to assist the veteran, his family or dependents in
securing services or benefits to which they are entitled by
law.
          The Veterans' Affairs Commission is accredited by
some of tiienationally chartered veteran service organizations,
and in turn Is not accredited by others. The significance of
Honorable Charles L. Morris, page 4 (WW-1250)

accreditation merely determines whether or not the Veterans'
Affairs Commission or its personnel would be legally entitled
to represent a given veteran before the Veterans Administra-
tion in lieu of the nationally chartered service organization
which may also be engaged in assisting the veteran in present-
ing his claim.
          Regardless of whether the Veterans' Affairs Commis-
?ion is accredited with a particular nationally chartered vet-
erans service organization, and thus would fall into one of the
two categories of relationships existing between the Veterans'
Affairs Commission and the various nationally chartered veteran
servic.eorganizations, the responsibility of the Veterans'
Affairs Commission is to assist the veteran in presenting his
claim and therefore the question of accreditation would have
no bearing upon the instant question.
          The assistant service officers of the Veterans'
Affairs Commission and the claim specialists of the various
nationally chartered veteran service organizations, working
together on the claim of a particular veteran, frequently
will make use of the stenographic services of certain per-
sonnel of the Veterans' Affairs Commission in the filing and
development of claims, but in so doing all such personnel
are under the direction, control, orders~and employment of
the Veterans' Affairs ,Commission.
          As the Supreme Court of Texas held in State v. City
of Austin, -   Tex. ~-(lg6o),   331 S.W.2d 737:
            11
                   The purpose of this section Brticle
       III, S&ion   51j'and of Article XVI, Section 6,
       of the Constitution is to prevent the application
       of public funds to private purposes; in other
       words, to prevent the gratuitous grant of such
       funds to any individual or corporation whatso-
       ever. . ."
In the instant case, the personnel of the Veterans' Affairs
Commission who are, on occasion, working with claims special-
ists of the various nationally chartered veteran service
organizations in the filing and development of claims are
merely engaged in cooperating with governmental and/or pri-
vate agencies as authorized pursuant to Article 5798a-4.
Such activities are for the legislatively declared public
purpose of assisting veterans in filing and presenting claims
and do not result in the application of public funds to pri-
vate purposes. We are therefore of the opinion that such
activities are not in violation of,either Section 51 of Arti-
cle III, or Section 6 of Article XVI of the Constitution of
Texas.
  .    .




Honorable Charles L. Morris, page 5 (WW-X50)

                        SUMMARY

            There is no violation of either Section
      51 of Article III or Section 6 of Article XVI
      of the Constitution of Texas, when in the dis-
      charge of the statutory responsibilities, the
      Veterans' Affairs Commission allows its per-
      sonnel to furnish stenographic assistance to
      claims specialists of national, state and local
      governmental and private agencies with whom it
      is cooperating, in assisting veterans in the
      filing and presentment of claims.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                            By Pat Bailey
                               Assistant
PB:lg/dhd


APPROVED:
OPINION COMMITTEE
Howard W. Maya, Chairman
Riley Eugene Fletcher
Elmer McVey
William E. Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.